Citation Nr: 1044360	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.F., P.F. and Y.F.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO found that new and material 
evidence had been received to reopen the appellant's previously 
denied claim of entitlement to service connection for 
posttraumatic stress disorder, but denied that claim on its 
merits. See April 2006 rating decision; see also rating decision 
dated in May 2005 (the RO denied service connection for 
posttraumatic stress disorder and also found that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for paranoid schizophrenia).  
The appellant, who had active service from May 1965 to May 1969, 
appealed that decision to the BVA.  Subsequently, the RO 
recharacterized the appellant's claim on appeal as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder. See September 
2009 Supplemental Statement of the Case.  In doing so, the RO 
reversed its previous finding and held that new and material 
evidence sufficient to reopen the appellant's claim had not been 
submitted. Id.  Thereafter, the RO referred the case to the Board 
for appellate review.  The appellant and his family members 
subsequently appeared at a travel Board Hearing before the 
undersigned Veterans Law Judge in April 2010. See April 2010 BVA 
hearing transcript.  Since that time, additional evidence has 
been associated with the claims file. See letter dated in May 
2010.    

The Board observes for the record that although it appears a 
statement from the appellant dated in August 2005 was correctly 
determined by the RO not to constitute a notice of disagreement 
to a May 2005 rating decision in which the RO denied service 
connection for posttraumatic stress disorder and also found that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia, the RO correctly rephrased the issue on appeal in 
September 2009 to encompass an overall claim for an acquired 
psychiatric disorder in light of the appellant's mental health 
diagnosis of schizophrenia reflected throughout his post-service 
medical records. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms and the 
other information of record).  As such, the Board has addressed 
the appellant's new and material claim as a claim of entitlement 
to service connection for an acquired psychiatric disorder to 
include posttraumatic stress disorder. See April 2010 BVA hearing 
transcript.  In doing so, the Board finds that new and material 
evidence has in fact been received to reopen the appellant's 
previously denied claim; however, since the RO has not had the 
opportunity to evaluate the merits of the appellant's reopened 
acquired psychiatric disorder claim, the claim must be REMANDED 
to the RO for its consideration.  As such, the merits of this 
issue will be addressed in the REMAND portion of the decision 
below; and is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will notify 
the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's new and material evidence claim has been 
obtained.

2.  In an unappealed decision dated in February 1977, the RO 
denied, in pertinent part, the appellant's claim of entitlement 
to service connection for a nervous condition diagnosed as 
paranoid schizophrenia.  

3.  In an unappealed decision dated in May 2005, the RO denied, 
in pertinent part, the appellant's claim of entitlement to 
service connection for posttraumatic stress disorder and also 
found that new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for paranoid schizophrenia. 

4.  In the April 2006 rating decision on appeal, the RO found 
that new and material evidence had been received to reopen the 
appellant's previously denied claim of entitlement to service 
connection for posttraumatic stress disorder, but denied the 
claim on its merits.  

5.  In a September 2009 Supplemental Statement of the Case, the 
RO recharacterized the appellant's claim on appeal as a claim of 
entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder; and found that new and material 
evidence had not been submitted to reopen this claim. 

6.  The evidence received since the May 2005 rating decision, by 
itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
appellant's claim of entitlement to service connection an 
acquired psychiatric disorder and raises a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  A May 2005 rating decision that denied the appellant's claim 
of entitlement to service connection for posttraumatic stress 
disorder and also found that new and material evidence had not 
been submitted to reopen a previously denied claim of entitlement 
to service connection for paranoid schizophrenia is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2010).

2.  The evidence received subsequent to the May 2005 rating 
decision in this case is new and material; and therefore the 
appellant's recharacterized claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
posttraumatic stress disorder is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

In this case, the appellant was provided a letter in September 
2005 that attempted to inform him of the substance of the VCAA.  
Although this letter did not adequately fulfill the requirements 
of the VCAA, the Board finds that since this decision represents 
a complete grant of the appellant's appeal in regards to the 
issue of whether the appellant's recharacterized claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder should be 
reopened, the appellant cannot be prejudiced by the deficiency in 
the notice requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will proceed 
to the issue presented on appeal.  

B.  Reopened claim

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, such as psychosis, 
when such disease is manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304.  Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
an in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board observes that service connection for posttraumatic 
stress disorder ("PTSD") specifically requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), (2) a link, 
established by medical evidence, between a veteran's current 
symptoms and an in-service stressor and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.

In this appeal, the appellant seeks service connection for an 
acquired psychiatric disorder to include PTSD that he believes is 
associated with his period of active service. See appellant's 
statements; April 2010 BVA hearing transcript; appellant's 
October 2008 statement.  In the past, the appellant has requested 
and been denied service connection for a nervous disorder 
(diagnosed as paranoid schizophrenia) and PTSD. See rating 
decisions dated in February 1977 and May 2005.  The appellant was 
provided notice of the above-referenced rating decisions, as well 
as his appellate rights. Id.  However, he did not appeal.      

In August 2005, the appellant submitted a statement that was 
viewed by the RO as a request to reopen his previously denied 
claim of entitlement to service connection for PTSD. See 
statement in support of claim dated in August 2005.  After 
evaluating the appellant's request in conjunction with the 
evidence of record, the RO defined the appellant's claim as a 
claim of entitlement to service connection for PTSD; found that 
new and material evidence had been submitted in support of 
reopening that claim; but denied the claim on its merits. See 
April 2006 rating decision on appeal.  However, after reviewing 
additional evidence associated with the claims file, the RO 
recharacterized the appellant's claim as a claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD. September 2009 Supplemental Statement of the Case.  
In doing so, the RO found that new and material evidence had not 
been submitted to reopen the appellant's claim on the basis that 
the evidence failed to show that the appellant's disability began 
in service or within one year of separation from service; the 
appellant did not have a confirmed diagnosis of PTSD; and that 
there was no evidence of record showing that the appellant was 
exposed to a stressful event or incident in service upon which a 
diagnosis of PTSD could be based. Id.    

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999); however, see 
also Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  If it is determined that new and material evidence has 
been received, the claim must be reopened.  The Board may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In this case, pertinent evidence associated with the claims file 
since the May 2005 rating decision referenced above consists of 
the appellant's and his family's April 2010 BVA hearing 
testimony; VA medical records dated from July 1994 to April 2009; 
records response from the United States Marine Corps with an 
historical reference pamphlet for the dates of 1965 to 1969; and 
a letter dated in May 2010 from the appellant's VA medical center 
case manager that indicates (among other things) that the 
appellant has a long history of mental health problems that 
include schizophrenia and PTSD.  In terms of evaluating the 
above-referenced evidence, the Board acknowledges that the RO did 
not have the opportunity to review the May 2010 letter from the 
appellant's VA medical center case manager that indicates (among 
other things) a diagnosis of PTSD.  Analyzing only the issue of 
whether the appellant's acquired psychiatric disorder claim 
should be reopened, and presuming the credibility of the May 2010 
letter contained in the claims file, the Board concludes that new 
and material evidence has been received to reopen the appellant's 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder since this evidence is 
indicative of a diagnosis of PTSD. See Shade v. Shinseki, supra. 

Accordingly, the Board finds that the appellant's acquired 
psychiatric disorder claim should be reopened. 38 U.S.C.A. 
§ 5108.  However, since the RO has not had the opportunity to 
adjudicate this claim in light of all evidence of record, this 
case must be remanded for such adjudication. See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In addition, as will be 
explained below, the Board finds that additional development of 
the appellant's reopened acquired psychiatric disorder claim is 
necessary. 


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic disorder; and to this extent 
only, the appeal is granted. 




REMAND

As mentioned above, the appellant contends that he is entitled to 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, that he believes 
manifested in service or developed as a result of service. See 
appellant's statements; April 2010 BVA hearing transcript.  In 
terms of the post-service medical records contained in the claims 
file, the Board observes that the appellant has been diagnosed 
with, among other things, chronic schizophrenia, impulse control 
disorder and alcohol dependence. See VA medical records; private 
medical records.  Most recently, a letter dated in May 2010 from 
the appellant's mental health care case manager indicates that 
the appellant has a long history of mental health problems that 
include schizophrenia and PTSD. See May 2010 letter from K.C., 
M.S.  In regards to the appellant's schizophrenia, the Board 
observes that the claims file also contains a letter from one of 
the appellant's VA medical providers that indicates the appellant 
should be considered 100 percent unemployable as a result of his 
schizophrenia. See May 1998 letter from E.H., M.D.  

A review of the VA and private medical records contained in the 
claims file dated from May 1975 to April 2009 essentially reveal 
mental health diagnoses of schizophrenia and alcohol dependence. 
See medical records of record.  Notably, the Board's review of 
these records fails to reveal any documented diagnosis of PTSD. 
Id.  However, as mentioned above, a letter recently associated 
with the claims file dated in May 2010 from the appellant's 
mental health case manager appears to indicate that the appellant 
in fact has been diagnosed with PTSD. See May 2010 letter from 
K.C., M.S.  Since the most recent VA medical records contained in 
the claims file are dated in April 2009, the Board is of the 
opinion that VA's duty to assist requires the Board remand this 
case for the purpose of contacting the author of the May 2010 
letter and requesting additional information including records 
pertaining to his apparent diagnosis of PTSD. Id.  

In addition to the foregoing, the Board observes from a review of 
the claims file that the appellant appears to have been granted 
benefits from the Social Security Administration ("SSA") in 
approximately 1980 that are apparently related to the psychiatric 
disorder for which he seeks service connection. See January 1980 
letter from the RO to the appellant.  While SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (concluding that VA has a duty 
to obtain SSA records when it has actual notice that the veteran 
was receiving SSA benefits).  In light of the fact that the 
appellant's SSA records appear to be pertinent to his claim and 
VA has been placed on notice regarding the existence of these 
records, the Board finds that the RO should attempt upon remand 
to associate the appellant's SSA records with the claims file. 

Lastly, the Board observes that the appellant's family provided 
testimony in support of the appellant's claim in April 2010. See 
April 2010 BVA hearing transcript.   
The United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit Court") has held that lay evidence is one type 
of evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  In Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay people.  
Because varicose veins "may be diagnosed by their unique and 
readily identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible. See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")). 

In this case, the appellant's family testified that they observed 
a change in the appellant's behavior soon after his separation 
from service. See April 2010 BVA hearing transcript.  Since the 
appellant's family is competent to report the subjective 
observations they observed of the appellant upon his return to 
the United States in 1969, and their statements and testimony 
appear to be credible, the Board finds that doubt has been raised 
as to the possibility that the appellant's current diagnosis of 
schizophrenia may be related to the appellant's period of 
service.  Additionally, should it be found that the appellant has 
been diagnosed with PTSD since his separation from service, a 
recent amendment to 38 C.F.R. § 3.304(f) may be applicable to the 
appellant's claim to the extent that the appellant has asserted 
that one of his PTSD stressor events consists of a grenade going 
off beside him while in Vietnam. See, e.g., 75 Fed. Reg. 39843 
(July 13, 2010); appellant's statements dated in August 2005 and 
January 2007. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant's 
mental health case manager who indicates 
in the May 2010 letter of record that the 
appellant has been diagnosed with 
posttraumatic stress disorder in addition 
to schizophrenia (see May 2010 letter from 
K.C., M.S.) for the purpose of obtaining 
medical evidence of such a diagnosis.  In 
addition, the RO should obtain a copy of 
any outstanding VA treatment records 
related to the appellant's mental health 
treatment. 

2.  The RO should contact the Social 
Security Administration and submit a 
request for copies of any medical records 
relied upon by that agency to determine 
that the appellant is disabled or 
continues to be disabled by Social 
Security Administration standards.  

3.  The RO should schedule the appellant 
for a VA mental health examination with a 
qualified mental health provider for the 
purpose of obtaining a medical opinion as 
to the nature, onset date and etiology of 
any psychiatric disorder currently 
diagnosed, to include potential diagnoses 
of schizophrenia and posttraumatic stress 
disorder.  The examiner should offer an 
opinion as to whether it is as least as 
likely as not that any currently diagnosed 
psychiatric disorder is in any way 
etiologically related to the appellant's 
period of active service.  If there is a 
current diagnosis of PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
appellant's claimed stressors are adequate 
to support a diagnosis of PTSD and that 
the appellant's PTSD is related to the 
claimed stressors.  In addition, the 
examiner should please specifically state 
whether or not the underlying stressor is 
related to the appellant's fear of hostile 
military or terrorist activity.  In 
responding to these questions, the 
examiner should discuss in the rationale 
portion of the opinion the pertinent 
medical evidence of record and the basis 
of any opinion provided, to include the 
lay evidence of record and the appellant's 
statements.  See, e.g., 75 Fed. Reg. 39843 
(July 13, 2010).  

4.  After considering all of the evidence 
of record, the RO should review on the 
merits the appellant's reopened acquired 
psychiatric disorder claim, to include 
posttraumatic stress disorder.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


